Citation Nr: 1754199	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $24,239.47.  

(The issues of entitlement to service connection for a right flatfoot, gastroesophageal reflux disease, tinnitus, fibromyalgia, and sleep apnea; entitlement to increased rating for posttraumatic stress disorder, radiculopathy of the right lower extremity, a fractured right middle finger and a little finger, status post degenerative arthritis of the spine, chondromalacia of the right knee and the left knee, hemorrhoids, laceration of the right wrist, and a right foot plantar fasciitis; and entitlement to total disability based on individual unemployability are the subjects of a separate decision.)


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1990 to February 1995.  

This matter is back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in July 2016.  This matter was originally on appeal from a July 2013 decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.     

The Veteran was afforded a hearing before the Committee on Waivers and Compromises in April 2014.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  For his period of incarceration from February 2009, to November [REDACTED], 2011, the Veteran received compensation that he was not entitled to receive, which resulted in an overpayment in the amount of $24,239.47.
2.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.
3.  The Veteran was partly at fault in the creation of the debt.
4.  The recovery of the overpayment would not defeat the purpose for which the benefits were intended.
5.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of the recovery of the overpayment of VA disability compensation benefits in the calculated amount of $24, 239.47 are not met.  38 U.S.C. § 5302(a) (West 2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2016 decision, the Board denied the Veteran's claim for entitlement to a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $24,239.47.  The Veteran appealed the denial to the Court. 

In May 2017, the parties (the Veteran and the Secretary of VA) filed a Joint Motion to vacate the Board's denial and remand the issue for further development, which the Court granted.  The Joint Motion stated that the Board erred by failing to provide an adequate statement of reasons or bases for its decision.  The parties agreed that in making its determination that recovery of the indebtedness would not be against equity and good conscience in this case, the Board did not properly consider the pertinent evidence of record.  The parties noted that the Board found that recovery of the overpayment would not be against equity and good conscience because, inter alia, the Veteran did not notify VA of his incarceration until he was released from prison, which resulted in the overpayment of disability compensation benefits.  The parties noted that contrary to this finding, the record contains a March 2011 Affidavit from the Veteran reflecting, inter alia, "I am currently incarcerated in the Jackson Parish Correctional Facility."  The parties noted that the Board did not address this correspondence or consider whether this correspondence warranted a waiver, or partial waiver, of the overpayment in this case.  The parties agreed that since the March 2011 Affidavit is positive evidence of record, and contrary to the Board's findings, a remand was warranted for the Board to provide an adequate statement of reasons or bases for its determination.  

In cases such as this where there is no fraud, misrepresentation, or bad faith on the claimant's part with respect to the creation of the overpayment, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows:  (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The Committee on Waivers and Compromises determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  There is also no issue as to the validity of the debt in this case, which resulted from the Veteran being incarcerated from December [REDACTED], 2009, to November [REDACTED], 2011, following a conviction for a felonious crime, and not timely reporting his imprisonment which resulted in an overpayment of VA compensation benefits.  

The Veteran believes that the debt should be waived as he has significant debts, and the collection of the overpayment would result in a hardship.  

At the outset, the Board notes the Veteran was provided a VA Form 21-8764 Disability Compensation Award Attachment-Important Information in November 2003, February 2005, and April 2010.  This form specifically notified the Veteran that he should promptly advise VA if he became incarcerated in a Federal, State, or local penal institution for a period in excess of 60 days, as his benefits would be reduced.  The Veteran notified VA of his incarceration in a March 2011 Affidavit, received by VA on April 13, 2011.  He also requested medical records to be sent to the correctional facility followed by a letter of verification to his mother's address to let him know that requested records were mailed.  The Veteran did not indicate how long or for what reason he had been incarcerated.  In September 2011, the Veteran submitted a VA 21-4138, Statement in Support of Claim, in which he stated that he wished to file a claim for increased compensation based on individual unemployability.  He also noted that he had been incarcerated from December [REDACTED], 2009 to August [REDACTED], 2011.      

With regard to the fault of the debtor, the Veteran knew, or should have known that it was his duty to notify VA of any change, including incarceration, that could affect his compensation benefits.  Had the Veteran timely notified VA of his incarceration, an overpayment would not have been created.  Thus, the Board finds that the Veteran contributed to the creation of the debt. 

With regard to the second factor, balancing fault between VA and the Veteran, both are partially responsible for the creation of the debt.  From December 2009 until April 2011, the Veteran took no action to notify VA in the change in his status; however, VA did not act upon the information received from the Veteran in April 2011.  Thus, the Board finds that both parties are partially at fault in the creation of the overpayment.  Had VA acted on the information provided by the Veteran in April 2011, the amount of the Veteran's overpayment could have been minimized by approximately one-third of the debt created.  

With respect to the third factor, financial hardship, the Veteran's attorney argued in an April 2016 statement that forcing the Veteran to repay the debt would cause undue financial hardship.  The Veteran's attorney noted that the Veteran lived with and took care of his dependent, elderly mother.  The attorney noted that the record contained evidence that the Veteran's checking account had been overdrawn on several occasions as well as evidence of several debts and expenses which VA conceded were reasonable and necessary such as mortgage, food, utilities, heat, car insurance, cable, public storage, and court fees.  The Veteran had also incurred automobile repair expenses which were incurred due to a car accident.

On October 28, 2013, VA received the Veteran's completed VA Form 5655, Financial Status Report, which indicated that the monthly household income was $2,675 which included his VA benefits ($1,503) and his mother's income of $1172 ($1001 from Social Security and $171 from retirement).  The Veteran noted in the financial status report that his monthly expenses totaled $2,210.  On March 3, 2014 and June 30, 2014, VA received the Veteran's completed Financial Status Reports which indicated that the monthly household income was $2,675 and that monthly expenses totaled $2,210.  The monthly household income amounts noted in the October 2013, March 2014, and June 2014 Financial Status Reports with respect to the Veteran's mother's retirement, however, were apparently incorrect.  On a VA Form 21-509, Statement of Dependency of Parent, dated in August 2014 notes the Veteran's mother's Social Security payment was $1026 per month and retirement was $771 per month.  

In September 2015, VA received the Veteran's completed Financial Status Report which indicated that he was working at the VA Hospital and reported monthly income for himself of $3247.01 and expenses of $2,680 which included $150 to his daughter.  The Veteran was still living in his mother's house; but he did not list her income.  In November 2015, VA received a statement from the Veteran's mother with respect to another issue, and she listed her address as the Veteran's address.    

Thus, after considering the Veteran's mother's income with retirement pay of $771 per month, the household had monthly disposable income of more than $1000 after paying rent/mortgage, food, utilities, car insurance, cell phone, cable, public storage, court fees, and gasoline from at least October 2013.  As such, the Board does not find that collection of the overpayment would deprive the Veteran of basic necessities.  Therefore, the Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt.         

The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support the waiver of overpayment in this case.  Under VA regulations, the Veteran was not entitled to full compensation benefits due to his incarceration for a felony for a period more than 60 days, which resulted in the creation of the debt.  The Board finds that the purpose and intent of the regulations outweigh any consideration as to the purpose of benefits in this case.

With regard to the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran clearly received additional disability compensation payments to which he was not entitled.  Were VA to waive repayment, the Veteran would be unjustly enriched by the waiver of the overpayment.

The sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation, or that he relied upon VA to his detriment, nor is there any evidence of such.  

The Board's inquiry is not necessarily limited to the six factors discussed above; however, nothing in the record suggests any other reason for waiver of the charged indebtedness.

The facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Veteran was partly at fault in the creation of the debt, deprivation of basic necessities did not and will not result from the collection of the debt, and allowing the Veteran to retain any of the $24,239.47 would constitute unjust enrichment.  In addition, recovery of the overpayment would not defeat the purpose for which the benefits are intended and the Veteran did not relinquish a valuable right or incurred a legal obligation in reliance on his VA benefits.  

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $24,239.47 is denied.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


